Opinion issued November 16, 2021




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00468-CV
                             ———————————
                          CANDACE HALE, Appellant
                                          V.
                      OLIVIA MONZON-DOTY, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-03530


                           MEMORANDUM OPINION

      Appellant, Candace Hale, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                         2